FRANK, Circuit Judge.
There was evidence from which the judge might reasonably have found the facts as he did, and we agree with his judgment as to each of the tugs. The appellant alleges that the judge overlooked or ignored the deposition of Chester V. Germond, lock-tender at the Troy Locks. Germond testified by deposition to a conversation with the captain of the Cree at the time the Cree was moving north through the locks. According to his testimony, the Cree requested, and was granted, permission to re-enter the lock after it had disengaged itself, and be locked through on the southbound return with the Penn No. 5 and the Dauntless No. 12. Germond told the Cree’s captain that the north gate would be held open for him although the signal-light at that end of the lock would still be red. However, the Cree did not return to the lock on the red signal, as agreed upon with the lock-tender. Had she done so, she would have been blameless, except for a possible violation of the Whittelsey’s precedence. See Reg. 4, Rules and Regulations to Govern the Use, Administration and Navigation of the United States Lock in the Hudson River at Troy, N. Y. The trial judge found — and the record supports the finding — that the light went green when the tug Chemung, still in tow with the Cree on the northbound trip, cleared the lock-walls, and remained green at least until after the Whittelsey and her two had begun their run to the lock. Thus the Cree re-entered not on red but on green, after the Whittelsey, seeing the green, was entitled to begin its run to the lock. The arrangement with the lock-tender does not protect the Cree, for it did not proceed in accordance with it.
Although the Whittelsey and her tow were also entitled to precedence over the two light tugs Penn No. 5 and Dauntless No. 12, it was not harmed by their proceeding ahead of the Whittelsey, for both they and the Whittelsey tow could have berthed in the lock, although it would have been close quarters. For this reason, the Whittelsey took no action to reverse itself when it saw the two light tugs proceeding ahead of it, and for this reason the trial judge properly found that there was no causal connection between anything done by the two light tugs and the damage done the OT-31. It was the negligent navigation of the Cree in not yielding to the encumbered tow which caused the damage.
Affirmed.